Title: To Thomas Jefferson from John F. Oliveira Fernandes, 25 June 1821
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


Dear, & very respected Sir!
Norfolk
June 25th 1821
The Letter you honoured me with on the 28th ultimo, was recieved on the 3d instant; I do highly appreciate both your sincere wishes, for my native Country’s, as well as my own prosperity. I am much obliged to your goodness and phylantropy. I would not trouble you again, was it not for the interest I realy feel for the State-University; as well as for my friend Doct. Andrews having a Chair in it—thoroughly convinced he will confer both, Credit to the Stablishment, and honour to him self. I, therefore, beg leave to inform you, that I took the liberty, to acquaint him, of the Steps I have taken, by writing to you, on the Subject;—and persuade him to address you few Lines—which I request of your permission to enclose herewith, to gether with a copy of his Teses or inaugural dissertation.I am extremely sorry for the retard, that such a valuable Institution will suffer; indeed very short must be the Sight of those, who will deny, the pecuniary aid, you speak of—which in paralell with the glory, honour, & utility reflecting therefrom, is but a Zen, for a State, of so great resources and magnitude as Virginia. Without entering into the examen of the Superiority of the Plans adopted in the several University, I should think that of Portugal, at Coimbra suitable to the present circumstances of that in Virginia— the students of each of the Six Faculties pay, every year (besides a fee for the Secretary) $8. in his first Matriculation or inligtment at the commencement of every Academical Year—say from 27th Sept. to 15th October—and an equal quantity on the Second Matriculation—from 15th to the 30th May—this or a larger sum together with a Law forbiding, that no Pastor, Physician Magistrate, Lawyer or public functionary be elected or admitted the exercise of his science, without being graduated, by the University of the State, either as Bachelor—or Doctor—would produce a tolerably-good income.Every public Stablishment out to be supported with taxis—and these must be Levied by the rich— I do sincerely wish for the Erection of the University of Virginia—and the result of the Stablishment, as I consider it ought to be, will give Animation & Life (beside incalculable progresses of every Discription, to that Section of the County.May it please God to preserve your valuable Life, for, at least, two ; to see a prosperous Commencement, in an Stablishment so essential to the glory & independence of our State.  I will sail to morrow (wind permitting) for Madison; there, or at any other place my residence may be hereafter, I beg you to be assured of the Sentiments of the high consideration, respect & sincere esteem with which I amDr Sir Your most Obt SevtJohn F. d’Oliveira Fernandes